Name: Commission Regulation (EC) No 347/94 of 16 February 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31994R0347Commission Regulation (EC) No 347/94 of 16 February 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 Official Journal L 044 , 17/02/1994 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 56 P. 0051 Swedish special edition: Chapter 3 Volume 56 P. 0051 COMMISSION REGULATION (EC) No 347/94 of 16 February 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 2828/93 (3), as amended by Regulation (EC) No 3495/93 (4), lays down common rules on the use of imported products covered by CN codes 1515 90 59 and 1515 90 99; Whereas, in order to ensure uniform application of the verification rules, the wording of Article 3 of Regulation (EEC) No 2828/93 should be clarified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In the first paragraph of Article 3 of Regulation (EEC) No 2828/93, the second indent is hereby replaced by the following: '- their final utilization, where applicable after processing, has been as products other than olive oil.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 285, 20. 11. 1993, p. 9. (3) OJ No L 258, 16. 10. 1993, p. 15. (4) OJ No L 319, 21. 12. 1993, p. 15.